Citation Nr: 1017669	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right elbow injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to July 
1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in North Little Rock, Arkansas.  After the Board denied 
the claim in November 2008, the Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties submitted a Joint Motion to 
Remand in November 2009 and the Court issued a November 2009 
Order which incorporated the Joint Motion and vacated the 
Board's 2008 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's November 2009 Order incorporated the November 
2009 Joint Motion for Remand.  That Motion directed VA to 
afford the Veteran VA examination, based on his lay account 
of chronic and continuous elbow pain following an in-service 
injury.  Such examination is directed as set for the below.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
submit or identify any provider of treatment 
for an elbow disorder or complaint following 
the Veteran's service separation in 1989.  

2.  Afford the Veteran an opportunity to 
identify any alternative records, such as 
clinical examinations for purposes of 
education or employment, or statements from 
fellow employees, supervisors, family members, 
or other individuals who may have observed 
relevant symptoms.  

3.  Obtain current VA treatment records, if 
the Veteran obtains VA medical care.  

4.  Afford the Veteran VA examination to 
determine whether a current right elbow 
disorder was manifested during, or had its 
onset during, the Veteran's active service.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review by 
the examiner.  

The examiner should discuss the physical 
examination and the review of the claims file, 
including relevant medical history.  The 
examiner should assign a diagnosis for each 
current right elbow disorder.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent, or 
greater, likelihood) that the Veteran incurred 
a right elbow disorder during his active 
military service, which ended in July 1989.  

The examiner must discuss the rationale behind 
any opinion expressed.  If the examiner 
determines that he or she cannot resolve the 
question of whether a right elbow disorder was 
incurred during or as a result of the 
Veteran's service without resort to 
speculation, the examiner should state the 
reason why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   If the examiner is unable to reach an 
opinion because there are insufficient facts 
or data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  
	
5.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's service 
connection claim should be readjudicated based 
on the entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, return the case to the Board as appropriate.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


